DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0059927 (“Buiatti”) in view of U.S. Patent No. 5,573,507 (“Moser”) and U.S. Patent No. 2,876,773 (“Witz”)
Regarding Claims 1 and 20, Buiatti discloses a device (10) for delivering an agent orally to a child breastfeeding from a breast, the device comprising:
A broad breast portion (12) configured to be positioned adjacent to and/or in contact with the breast during breastfeeding (see Fig. 1 – Par. 12); and
A nipple portion (14) including a neck region (see i.e. the union of 12 and 14 wherein the nipple portion begins) extending from the breast portion (see Fig. 1), wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (Par. 13, 16 – whereby different sizes and lengths are contemplated wherein due to variances in human breast sizes some configurations will engage and surround the nipple of some breasts of some women), and wherein the neck region is formed of a flexible material having a thickness that is equal to or less than a thickness of the breast portion (Par. 12 – RE: “a flexible elastomeric material having a uniform wall thickness” or may be configured “with a variable wall thickness as desired”), wherein during breastfeeding breast milk flows distally from the nipple through the nipple portion and into a mount of the child with the neck region being located so as to sealingly engage the nipple to inhibit proximal flow of the breast milk and/or agent from the nipple portion, past the neck region, and to the breast portion (the sealing being a functional use limitation dependent upon pairing the specific breast shield size (see Fig. 5 – Par. 17) with a particular breast of a particular woman having particular physiological dimensions whereby substantial variability between breast dimensions from woman to woman creates an infinite combination of breast tissue volumes, diameters, lengths 
Buiatti discloses the invention substantially as claimed except that the nipple includes a bulbous region extending from the neck. While Buiatti does recite that the nipple portion does define within its distal end a chamber which is suitably configured to house an agent (e.g. an agent insert of related size and shape to nipple extender 20), however this chamber does not define a “bulbous region” with a cross-sectional area greater than that of the neck region. However, the prior art (see Moser) describes related infant feeding apparatuses/synthetic teats (see Figs. 1-28) wherein the apparatus can be formed with a nipple portion (see e.g. Fig. 27) having a smaller diameter neck and a larger diameter bulbous region (103) said bulbous shape being an alternative to a relatively straight walled nipple (see Fig. 4) similar to that described by Buiatti. While in the instant case Moser fails to explicitly disclose any specific benefits conferred by the bulbous shape versus the straight shape, Moser does demonstrate the two shapes to be suitable and obvious alternatives to one another. Likewise Witz describes that such “bulbous” shapes are “conventional” (see Col. 1, Ln. 71 – Col. 2, Ln. 2) which allows good conformance between the nipple shape and the infant’s mouth shape such that “the infant’s lips embrace the bulbous portion of the nipple and the natural biting action exerted on the nipple compresses the nipple” to assist in express of milk through the nipple and permit the distal end to operate like a valve to prevent leakage and reduce air swallowing (Col. 2, Ln. 45-71). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the nipple of Buiatti to utilize a bulbous shape distal to the neck portion, as disclosed by Moser and Witz, thereby providing a known suitable, conventional alternative to a straight 
As discussed above, Buiatti, as modified provides for during breastfeeding, the neck region is configured to stretch in response to suction forces and mechanical forces exhibited by the child (see particularly Moser and Witz which describe the suction response for the bulbous configurations).
Regarding Claim 2, Buiatti, as modified above, discloses that the bulbous region has a generally spherical shape (Fig. 27, Moser and Fig. 1, Witz) said bulbous shape being understood to comprise a suitable alternative to the straight shaped shown by Buiatti for providing improved ergonomics to then infant’s mouth to improve nipple retention and reduce air swallowed by the infant.
Regarding Claim 3, Buiatti discloses the invention substantially as claimed except that the bulbous region comprises a “plurality of openings” extending therethrough.  Buiatti dislcoses a single slit or cross slit opening (18) as does Moser (13, 93). However, Witz discloses that the bulbous nipple design implemented in the disclosed invention can comprise a plurality of “relatively small holes” (10) to allow for breast milk expression. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the slit(s) of the invention of Buiatti with a plurality of holes/openings, as disclosed by Witz, thereby achieving only the expected results of providing one well-known and obvious means by which milk can be expressed from a synthetic nipple.

Regarding Claim 5, Buiatti discloses the invention substantially as claimed except that the nipple portion is “detachably coupled to the breast portion”. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Buietta to comprise a plurality of separable parts including a separable breast shield portion and nipple portion thereby permitting piecemeal manufacturing, replacement of damaged parts/components, or improved customization for sizes to provide different sized breast portions with different sized nipple portions allowing the different sized devices (See Fig. 5 – Par. 17) to be realized using a minimum number of parts) thereby reducing manufacturing costs. It has been held that constructing a formerly integral structure as a plurality of separable parts requires only routine and customary skill in the art, see Nerwin v. Erlichman, 168 USPQ 177, 179 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding Claim 7, as noted above, Buiatti discloses that the nipple portion and the breast portion can be comprised having the same or different sidewall thicknesses. Furthermore, Examiner submits that “thickness” could logically also refer to the diameter of the sidewall by which the breast shield portion has a diameter different, and larger, than that of the nipple portion.
Regarding Claim 8, Buiatti, as modified above (see Clm. 5) as afforded by the separate manufacture and attachment of the shield portion and the nipple portion obviates a construction wherein the nipple portion is made of a first material which is different from a second material forming the breast portion, whereby the instant specification fails to set forth a specific standard 
Regarding Claim 9, Buiatti, as modified above, discloses the nipple portion does not include an annular lip between the neck and the bulbous regions (see Fig. 1 and 2, Witz – see also Moser, Fig. 22 the change in inner diameter not being understood to present a “lip” as defined in the instant application’s specification – see Fig. 1B).
Regarding Claim 10, Buiatti provides for an outer surface which is inherently “textured” inasmuch as all materials have a “texture” as afforded by their inherent frictional coefficient, porosity, tackiness…etc. In the instant case the specification fails to incorporate a specific definition of “textured” and merely provides some non-exhaustive and exemplary language including the broad recitation of “or other suitable surface features”.
Regarding Claim 11 and 12, Buiatti, as modified, discloses the invention substantially as claimed except for explicitly reciting the thickness of the device to be 1mm or less or 0.3mm or less. However, it is well understood that the dimensions of the device of Buiatti, including thickness, are result effective variables in producing a custom fit particularly with respect to differences in physiological dimensions of a user’s breasts and creating an optimal balance of flexibility, structural support, and suction (see Par. 12 and 14). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Buiatti to have a thickness of about 0.3mm or less or 1mm or less, thereby only achieving the expected results of modifying the device of Buiatti to incorporate suitable dimensions to accommodate various sizes/shapes of breasts and confer suitable levels of flexibility, resiliency, and suction producing capabilities for a given infant. It has been held that 
Regarding Claim 14, as noted above, Buiatti discloses that in some configurations the device can have a constant thickness (see above).
Regarding Claim 15, the device of Buiatti is disposable inasmuch as “disposable” is only understood to comprise a functional word indicative of the intended use of the device and not any particular material(s) or specific physical structure(s).
Regarding Claim 19, as discussed above, Buiatti discloses that the device can have a uniform thickness (see Par. 12) such that, as modified, the thickness of the neck region is equal to or less than a thickness of the bulbous region (particularly inasmuch as “thickness” can be understood to refer to diameter).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0059927 (“Buiatti”) in view of U.S. Patent No. 5,573,507 (“Moser”) and U.S. Patent No. 2,876,773 (“Witz”) as applied above, and further in view of U.S. Publication No. 2012/0165729 (“Cudworth”).
Regarding Claim 16, Buiatti, as modified, discloses the invention substantially as claimed except that the sidewall of the bulbous region includes a plurality of openings extending therethrough located proximally from the distal end portion of the bulbous region. However, Cudworth discloses a related nipple device (Fig. 3) that includes a plurality of openings including distal openings (18) and sidewall openings (17) to improve milk flow (Par. 40). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to .
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0059927 (“Buiatti”) in view of U.S. Patent No. 5,573,507 (“Moser”) and U.S. Patent No. 2,876,773 (“Witz”) as applied above, and further in view of U.S. Publication No. 2012/0292637 (“Sokal”).
Regarding Claims 17 and 18, Buiatti discloses a device (10) for delivering an agent orally to a child breastfeeding from a breast, the device comprising:
A broad breast portion (12) configured to be positioned adjacent to and/or in contact with the breast during breastfeeding (see Fig. 1 – Par. 12); and
A nipple portion (14) including a neck region (see i.e. the union of 12 and 14 wherein the nipple portion begins) extending from the breast portion (see Fig. 1), wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (Par. 13, 16 – whereby different sizes and lengths are contemplated wherein due to variances in human breast sizes some configurations will engage and surround the nipple of some breasts of some women), and wherein the neck region is formed of a flexible material having a thickness that is equal to or less than a thickness of the breast portion (Par. 12 – RE: “a flexible elastomeric material having a uniform wall thickness” or may be configured “with a variable wall thickness as desired”), wherein during breastfeeding breast milk flows distally from the nipple through the nipple portion and into a mount of the child with the neck region being located so as to sealingly engage the nipple to inhibit proximal flow of the breast milk and/or agent from the nipple portion, past the neck region, and to the breast portion (the sealing being a functional use limitation dependent upon pairing the specific breast 
Buiatti discloses the invention substantially as claimed except that the nipple includes a bulbous region extending from the neck. While Buiatti does recite that the nipple portion does define within its distal end a chamber which is suitably configured to house an agent (e.g. an agent insert of related size and shape to nipple extender 20), however this chamber does not define a “bulbous region” with a cross-sectional area greater than that of the neck region. However, the prior art (see Moser) describes related infant feeding apparatuses/synthetic teats (see Figs. 1-28) wherein the apparatus can be formed with a nipple portion (see e.g. Fig. 27) having a smaller diameter neck and a larger diameter bulbous region (103) said bulbous shape being an alternative to a relatively straight walled nipple (see Fig. 4) similar to that described by Buiatti. While in the instant case Moser fails to explicitly disclose any specific benefits conferred by the bulbous shape versus the straight shape, Moser does demonstrate the two shapes to be suitable and obvious alternatives to one another. Likewise Witz describes that such “bulbous” shapes are “conventional” (see Col. 1, Ln. 71 – Col. 2, Ln. 2) which allows good conformance between the nipple shape and the infant’s mouth shape such that “the infant’s lips embrace the bulbous portion of the nipple and the natural biting action exerted on the nipple compresses the nipple” to assist in express of milk through the nipple and permit the distal end to operate like a valve to prevent leakage and reduce air swallowing (Col. 2, Ln. 45-71). It would have been 
Buiatti discloses the invention substantially as claimed except that the agent is explicitly positioned in the chamber as part of the workpiece. However, Sokal discloses a related breast feeding appliance (10) likewise comprising a breast covering portion (15), a chamber portion (33), and a nipple portion (32) wherein the chamber is provided with an insert (30) forming a dissolvable matrix configured to elute an agent into the breast milk during feeding by an infant (Par. 26 and 27) such that prior to breastfeeding the cross-sectional dimension of the agent is a solid having a diameter greater than the neck portion (see at 24) to permit retention therein, whereby the thickness of the nipple portion – see at 24 – is different than the thickness of the breast portion in order to create a ledge which supports the agent insert. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Buiatti with an active agent insert within the bulbous portion, as disclosed by Sokal, in order to permit the delivery of various medications to be released to the infant upon breastfeeding.
Claim(s) 1-5, 8-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0124967 (“Z-F”) in view of U.S. Publication No. 2005/0059927 (“Buiatti”), U.S. Patent No. 322,508 (“Ware”), and U.S. Patent No. 2,876,773 (“Witz”).
garding Claim 1, Z-F discloses a device (12) for delivering an agent orally to a child breastfeeding from a breast, the device comprising:
A broad breast portion (14) configured to be positioned adjacent to and/or in contact with the breast during breast feeding (Par. 20); and
A nipple portion (16) including –
A neck region (i.e. the junction between the nipple portion and the base – not labeled – the region immediately proximal to 20 and immediately distal to 14) extending from the breast portion, wherein the neck region has a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (Par. 9, 20), and wherein the neck region is formed of a flexible material (Par. 21), a bulbous region (i.e. the area distal to the neck) extending from the neck region (see Fig. 3), wherein the bulbous region defines a chamber (i.e. the interior of 16 distal to 20) configured to house the agent, 
wherein, during breastfeeding—
breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child (Par. 19), and the neck region sealingly engages the nipple to inhibit proximal flow of the breast milk and/or the agent from the nipple portion, past the neck region, and to the breast portion (Par. 20). 
Z-F discloses the invention substantially as claimed except for explicitly disclosing that the neck portion has a thickness that is equal to or less than a thickness of the breast portion. While Z-F does illustrate the shield to have a constant thickness in the figures such relative dimensions are not expressly discussed. However, Buiatti dislcoses a related breast shield (10) wherein the “entire breast cup 10 may be formed of a flexible elastomeric material having a 
Z-F, as modified above, discloses the invention substantially as claimed except that the bulbous region has a second cross-sectional area greater than the first cross-sectional area of the neck. While Z-F does disclose such a shape in association with a “nipple device” (10’) such a nipple device appears to only be explicitly suggested in association with a bottle (22; Fig. 6) and Z-F is silent as to whether such a shape would be useful in association with the nipple shield embodiment. However, Ware discloses a related nipple shield/protector (a) wherein the teat portion forms a bulbous shape which has a cross-sectional area greater than that of the tapered neck forming a shape similar to that described by Z-F. While Ware does not explicitly disclose why such a shape is useful, the prior art of Ware does establish that the shape can be used in association with a nipple shield, thereby establishing an obviousness to try and a reasonable expectation of success. Furthermore, Witz describes that such “bulbous” shapes are “conventional” (see Col. 1, Ln. 71 – Col. 2, Ln. 2) which allows good conformance between the nipple shape and the infant’s mouth shape such that “the infant’s lips embrace the bulbous portion of the nipple and the natural biting action exerted on the nipple compresses the nipple” to assist in express of milk through the nipple and permit the distal end to operate like a valve to prevent leakage and reduce air swallowing (Col. 2, Ln. 45-71).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the bulbous region of the device of Z-F to have a larger CSA 
Regarding Claim 2, Z-F, as modified above, provides for the bulbous region to have a generally spherical shape (see e.g. Fig. 5, Z-F; Fig. 2, Ware; Fig. 1 and 2, Witz).
Regarding Claim 3, Z-F provides for the bulbous region to include a plurality of openings extending therethrough (see generally 18 – see Par. 19).
Regarding Claim 4, Z-F provides for the nipple portion to be integral with the breast portion (see Fig. 2).
Regarding Claim 5, Z-F discloses the invention substantially as claimed except that the nipple portion is “detachably coupled to the breast portion”. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Z-F to comprise a plurality of separable parts including a separable breast shield portion and nipple portion thereby permitting piecemeal manufacturing, replacement of damaged parts/components, or improved customization for sizes to provide different sized breast portions with different sized nipple portions allowing the different sized devices (Par. 20) to be realized using a minimum number of parts) thereby reducing manufacturing costs. It has been held that constructing a formerly integral structure as a plurality of separable parts requires only routine and customary skill in the art, see Nerwin v. 
Regarding Claim 8, Z-F, as modified above (see Clm. 5) as afforded by the separate manufacture and attachment of the shield portion and the nipple portion obviates a construction wherein the nipple portion is made of a first material which is different from a second material forming the breast portion, whereby the instant specification fails to set forth a specific standard for how, precisely, the materials must be different and as such, within the metes and bounds of “different materials” it is understood that configurations wherein the two portions are separately formed and later attached constitutes “different” materials as compared to a continuous monolithic formation.
Regarding Claim 9, Z-F provides for the nipple portion to not include an annular lip between the neck region and the bulbous region (see e.g. the shapes suggested by Z-F, Ware, and Witz).
Regarding Claim 10, Z-F provides for an outer surface which is inherently “textured” inasmuch as all materials have a “texture” as afforded by their inherent frictional coefficient, porosity, tackiness…etc. In the instant case the specification fails to incorporate a specific definition of “textured” and merely provides some non-exhaustive and exemplary language including the broad recitation of “or other suitable surface features”.
Regarding Claim 11 and 12, Z-F, as modified, discloses the invention substantially as claimed except for explicitly reciting the thickness of the device to be 1mm or less or 0.3mm or less. However, it is well understood that the dimensions of the device of Z-F, including thickness, are result effective variables in producing a custom fit particularly with respect to differences in physiological dimensions of a user’s breasts and creating an optimal balance of 
Regarding Claim 14, Z-F, as modified in view of Buiatti, provides for the device to have a constant or variable thickness (see above).	Regarding Claim 15, in the instant case the phrase “disposable” is not held to describe any specific structure, material, or configuration, but rather constitutes mere intended use of the product. The device of Z-F is capable of being disposed of at the discretion of the user and is therefore “disposable”.
Regarding Claim 16, Z-F, as modified, discloses the bulbous region includes a distal end portion (i.e. the distal apex) and a sidewall extending proximally from the distal end portion toward the neck. Z-F discloses a plurality of openings (18 – Par. 19), but fails to disclose that these openings may be located through the sidewall (as opposed to the distal apex). However, Witz discloses a configuration illustrating how a plurality of openings can be provided on a bulbous shape so as to go through a sidewall proximally offset from the distal apex (see Fig. 1 and 2). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the holes (18) of the modified invention of Z-F through the sidewall, as disclosed by Witz, thereby only establishing the obvious results of locating such holes in a well-known and obvious location. It has been held that the rearrangement of the 
Regarding Claim 19, Z-F, as modified by Buiatti to utilize a constant, uniform thickess as described above, provides for the thickness of the neck region is equal to or less than a thickness of the bulbous region.
Regarding Claims 20, Z-F discloses a device (12) for delivering an agent orally to a child breastfeeding from a breast, the device comprising:
A broad breast portion (14) configured to be positioned adjacent to and/or in contact with the breast during breast feeding (Par. 20); and
A nipple portion (16) including –
A neck region (i.e. the junction between the nipple portion and the base – not labeled – the region immediately proximal to 20 and immediately distal to 14) extending from the breast portion, wherein the neck region has a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (Par. 9, 20), and wherein the neck region is formed of a flexible material (Par. 21), a bulbous region (i.e. the area distal to the neck) extending from the neck region (see Fig. 3), wherein the bulbous region defines a chamber (i.e. the interior of 16 distal to 20) configured to house the agent, 
wherein, during breastfeeding—
breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child (Par. 19), and the neck region sealingly engages the 
Z-F discloses the invention substantially as claimed except for explicitly disclosing that the neck portion has a thickness that is equal to or less than a thickness of the breast portion. While Z-F does illustrate the shield to have a constant thickness in the figures such relative dimensions are not expressly discussed. However, Buiatti dislcoses a related breast shield (10) wherein the “entire breast cup 10 may be formed of a flexible elastomeric material having a uniform wall thickness although the breast cup 1 may be configured with a variable wall thickness if desired” (Par. 12). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the device of Z-F to utilize a uniform wall thickness (as illustrated), as disclosed expressly by Buiatti, since Buiatti demonstrates that uniform wall thicknesses and variable wall thicknesses are suitable alternatives to one another. It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Z-F, as modified above, discloses the invention substantially as claimed except that the bulbous region has a second cross-sectional area greater than the first cross-sectional area of the neck. While Z-F does disclose such a shape in association with a “nipple device” (10’) such a nipple device appears to only be explicitly suggested in association with a bottle (22; Fig. 6) and Z-F is silent as to whether such a shape would be useful in association with the nipple shield embodiment. However, Ware discloses a related nipple shield/protector (a) wherein the teat portion forms a bulbous shape which has a cross-sectional area greater than that of the tapered neck forming a shape similar to that described by Z-F. While Ware does not explicitly disclose why such a shape is useful, the prior art of Ware does establish that the shape can be used in association with a nipple shield, thereby establishing an obviousness to try and a reasonable expectation of success. Furthermore, Witz describes that such “bulbous” shapes are 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the bulbous region of the device of Z-F to have a larger CSA than the neck region, as illustrated in embodiment 10’ of Z-F and in Ware, in order to provide a “conventional” shape which allows good conformance between the nipple shape and the infant’s mouth shape such that “the infant’s lips embrace the bulbous portion of the nipple and the natural biting action exerted on the nipple compresses the nipple” to assist in express of milk through the nipple and permit the distal end to operate like a valve to prevent leakage and reduce air swallowing (Col. 2, Ln. 45-71) as is disclosed by Witz.
Z-F provides for the nipple portion to be configured to stretch in response to suction forces and mechanical forces exhibited by a child to approximate a natural breastfeeding experience for both the mother and the child (see Abstract; Par. 9, 20, 21)
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0124967 (“Z-F”) in view of U.S. Publication No. 2005/0059927 (“Buiatti”), U.S. Patent No. 322,508 (“Ware”), U.S. Patent No. 2,876,773 (“Witz”), and U.S. Publication No. 2010/0292637 (“Sokal”).
Regarding Claims 17 and 18, Z-F discloses a device (12) for delivering an agent orally to a child breastfeeding from a breast, the device comprising:

A nipple portion (16) including –
A neck region (i.e. the junction between the nipple portion and the base – not labeled – the region immediately proximal to 20 and immediately distal to 14) extending from the breast portion, wherein the neck region has a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (Par. 9, 20), and wherein the neck region is formed of a flexible material (Par. 21), a bulbous region (i.e. the area distal to the neck) extending from the neck region (see Fig. 3), wherein the bulbous region defines a chamber (i.e. the interior of 16 distal to 20) configured to house the agent, 
wherein, during breastfeeding—
breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child (Par. 19), and the neck region sealingly engages the nipple to inhibit proximal flow of the breast milk and/or the agent from the nipple portion, past the neck region, and to the breast portion (Par. 20). 
Z-F discloses the invention substantially as claimed except for explicitly disclosing that the neck portion has a thickness that is equal to or less than a thickness of the breast portion. While Z-F does illustrate the shield to have a constant thickness in the figures such relative dimensions are not expressly discussed. However, Buiatti dislcoses a related breast shield (10) wherein the “entire breast cup 10 may be formed of a flexible elastomeric material having a uniform wall thickness although the breast cup 1 may be configured with a variable wall thickness if desired” (Par. 12). As such, it would have been obvious for a person having ordinary 
Z-F, as modified above, discloses the invention substantially as claimed except that the bulbous region has a second cross-sectional area greater than the first cross-sectional area of the neck. While Z-F does disclose such a shape in association with a “nipple device” (10’) such a nipple device appears to only be explicitly suggested in association with a bottle (22; Fig. 6) and Z-F is silent as to whether such a shape would be useful in association with the nipple shield embodiment. However, Ware discloses a related nipple shield/protector (a) wherein the teat portion forms a bulbous shape which has a cross-sectional area greater than that of the tapered neck forming a shape similar to that described by Z-F. While Ware does not explicitly disclose why such a shape is useful, the prior art of Ware does establish that the shape can be used in association with a nipple shield, thereby establishing an obviousness to try and a reasonable expectation of success. Furthermore, Witz describes that such “bulbous” shapes are “conventional” (see Col. 1, Ln. 71 – Col. 2, Ln. 2) which allows good conformance between the nipple shape and the infant’s mouth shape such that “the infant’s lips embrace the bulbous portion of the nipple and the natural biting action exerted on the nipple compresses the nipple” to assist in express of milk through the nipple and permit the distal end to operate like a valve to prevent leakage and reduce air swallowing (Col. 2, Ln. 45-71).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the bulbous region of the device of Z-F to have a larger CSA than the neck region, as illustrated in embodiment 10’ of Z-F and in Ware, in order to provide a “conventional” shape which allows good conformance between the nipple shape and the infant’s 
Z-F discloses the invention substantially as claimed except that the agent is explicitly positioned in the chamber as part of the workpiece. However, Sokal discloses a related breast feeding appliance (10) likewise comprising a breast covering portion (15), a chamber portion (33), and a nipple portion (32) wherein the chamber is provided with an insert (30) forming a dissolvable matrix configured to elute an agent into the breast milk during feeding by an infant (Par. 26 and 27) such that prior to breastfeeding the cross-sectional dimension of the agent is a solid having a diameter greater than the neck portion (see at 24) to permit retention therein, whereby the thickness of the nipple portion – see at 24 – is different than the thickness of the breast portion in order to create a ledge which supports the agent insert. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Z-F with an active agent insert within the bulbous portion, as disclosed by Sokal, in order to permit the delivery of various medications to be released to the infant upon breastfeeding.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0124967 (“Z-F”) in view of U.S. Publication No. 2005/0059927 (“Buiatti”), U.S. Patent No. 322,508 (“Ware”), U.S. Patent No. 2,876,773 (“Witz”) as applied above, and further in view of U.S. Publication No. 2012/0165730 (“McCoy”).
Regarding Claim 7, Z-F, as modified, discloses the invention substantially as claimed except for explicitly disclosing that the sidewall of the nipple portion is thinner than the sidewall of the breast portion (i.e. Clm. 1 requires the nipple portion to be equal or less thickness than the breast portion; Clm. 7 requires the thicknesses to be different; ergo in Claim 7 the nipple .
Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive for the reasons cited in the 15 December 2020 Advisory Action which addresses all of Applicant’s arguments, the remarks/arguments contained therein having not been rebutted by Applicant OR are moot in view of the new ground(s) of rejection as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/10/2021